Citation Nr: 0310648	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to service connection for a chronic 
respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims of entitlement to 
service connection for Bell's palsy and a chronic respiratory 
disability and his application to reopen a previously denied 
and final claim of entitlement to service connection for 
sinusitis for failure to submit new and material evidence.  
In the course of the appeal the Board determined in an 
October 2002 appellate decision that new and material 
evidence had been submitted with respect to the sinusitis 
issue and reopened the claim for a de novo review on the 
merits.

In October 2002 the Board developed the record with respect 
to the aforementioned claims, pursuant to the authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002) which was then in 
effect.  This included scheduling the veteran for a VA 
medical examination in March 2003 so that nexus opinions 
addressing the relationship between the veteran's 
aforementioned claimed disabilities and his period of active 
duty could be obtained.  Following this development the case 
was returned to the Board in May 2003 for adjudication.


FINDINGS OF FACT

1.  The evidence indicates that the veteran's sinusitis had 
its initial onset in active service.

2.  The evidence indicates that the veteran's Bell's palsy 
was due to a motorcycle accident which occurred during his 
period of active service.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Bell's palsy was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the issues of service connection for 
sinusitis and Bell's palsy, we note that the RO has provided 
the veteran with express notice of the provisions of the VCAA 
in correspondence dated in March 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the four remands 
which occurred during this appeal.  He has also been provided 
with VA examinations which address the increased rating 
claims on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims of entitlement to 
service connection for sinusitis and Bell's palsy.  For these 
reasons, further development of these aforementioned issues 
is not necessary to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of neuropathic symptoms or 
cough in service will permit service connection for 
neurological or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Factual background and analysis: entitlement to service 
connection for sinusitis

The veteran's service medical records show that during active 
duty in February 1976 he sustained multiple traumatic 
injuries as a result of a motorcycle accident.  He is 
currently service-connected for headaches and orthopedic 
disabilities involving his lumbar spine and residuals of 
fracture of the femur, tibia and fibula of his left lower 
extremity which were the result of this motorcycle accident.  
At the present time he is claiming entitlement to service 
connection for sinusitis.  As previously discussed, this 
claim has been reopened for a de novo review on the merits.

The medical evidence which is salient to the issue on appeal 
is the report of a March 2003 VA medical examination.  The 
examining physician stated that he had reviewed the veteran's 
claims file and medical history in its entirety prior to 
conducting his examination, including his service medical 
records.  After examining the veteran the physician diagnosed 
him with mild sinusitis involving the right maxillary sinus.  
In his commentary the physician stated, in pertinent part, 
the following opinion:

"(The veteran) has chronic allergic rhinitis 
with secondary mild sinusitis, which is. . . 
confirmed on X-ray.  This appears to have begun 
in the (veteran's period of active) service and 
in that sense would be considered service 
related."   

Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
We note that the examining physician who conducted the March 
2003 examination had the benefit of reviewing the veteran's 
medical history in its entirety and was thus able to base his 
opinions regarding the etiology of his sinusitis from a 
holistic overview of the record.  The physician's opinion in 
this regard is thus accorded great probative weight in our 
analysis of the merits of the claim on appeal.  In view of 
the foregoing medical opinion, we conclude that a grant of 
service connection is warranted for sinusitis as being 
directly related to military service.  This allowance is 
subject to the applicable laws and regulations which govern 
awards of VA compensation benefits.  See 38 C.F.R. § 3.400 
(2002).

Factual background and analysis: entitlement to service 
connection for Bell's palsy

As previously stated, in February 1976 the veteran sustained 
multiple traumatic injuries as a result of a motorcycle 
accident which occurred during his period of military 
service.  The records indicate that the physical injuries 
relating to this accident were determined to have been 
incurred in the line of duty and he has been granted service-
connected for disabilities which were the result of this 
motorcycle accident.  At the present time he is claiming 
entitlement to service connection for Bell's palsy.

The medical evidence which is determinative of the issue on 
appeal is the report of a March 2003 VA medical examination.  
In this report the examining physician noted that he had 
reviewed the veteran's claims file and medical history in its 
entirety prior to conducting his examination, including his 
history of a motorcycle accident in service.  After examining 
the veteran the physician diagnosed him with Bell's palsy on 
the left side of his face which the physician related to the 
veteran's motorcycle accident in service.  

Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
We note that the examining physician who conducted the March 
2003 examination had the benefit of reviewing the veteran's 
medical history in its entirety and was thus able to base his 
opinions regarding the etiology of his Bell's palsy from a 
holistic overview of the record.  The physician's opinion in 
this regard is thus accorded great probative weight in our 
analysis of the merits of the claim on appeal.  In view of 
the foregoing medical opinion, we conclude that a grant of 
service connection is warranted for Bell's palsy as being 
directly related to the motorcycle accident which occurred 
during active duty.  This allowance is subject to the 
applicable laws and regulations which govern awards of VA 
compensation benefits.  See 38 C.F.R. § 3.400 (2002).




ORDER

Service connection for sinusitis is granted.

Service connection for Bell's palsy is granted.


REMAND

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect, the Board undertook additional 
development of the claim of entitlement to service connection 
for a chronic respiratory disability in a memorandum dated 
October 2002.  This included scheduling the veteran for a VA 
examination so that a nexus opinion addressing the 
relationship between his claimed respiratory disability and 
his period of military service could be obtained.  The 
veteran appeared for a VA examination in March 2003.  
Thereafter, the report of this examination was associated 
with his claims file.  Following this development, the case 
was returned to the Board in May 2003.  

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
Therefore, the case should be remanded to the RO for 
development in compliance with the Court's decision in order 
to circumvent commission of any procedural defects.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
applied in the development of the 
claim.  

2.  After all development has been 
completed in accordance with VCAA, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a chronic respiratory 
disability. 

3.   If the claim is not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


